            Case 2:19-cv-00986-FMO-SK Document 71 Filed 04/14/20 Page 1 of 3 Page ID #:2163


            1    BRIAN M. LUTZ, SBN 255976
                   blutz@gibsondunn.com
            2    MICHAEL J. KAHN, SBN 303289
                   mjkahn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendants
            7
            8                          UNITED STATES DISTRICT COURT
            9                         CENTRAL DISTRICT OF CALIFORNIA
          10
          11     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          12     Situated,                               NOTICE OF PLAINTIFF’S FAILURE
                                                         TO OPPOSE DEFENDANTS’
          13                       Plaintiff,            MOTION TO DISMISS FIRST
                                                         AMENDED CLASS ACTION
          14           v.                                COMPLAINT FOR VIOLATION OF
                                                         THE FEDERAL SECURITIES LAWS
          15     WIRECARD AG, MARKUS BRAUN,
                 BURKHARD LEY, ALEXANDER
          16     VON KNOOP, JAN MARSALEK, and
                 SUSANNE STEIDL,                         Hearing:
          17                                             Date:      May 7, 2020
                                   Defendants.           Time:      10:00 a.m.
          18                                             Place:     Courtroom 6D
                                                         Judge:     Hon. Fernando M. Olguin
          19
                                                         Action Filed:   February 8, 2019
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP        NOTICE OF FAILURE TO OPPOSE DEFENDANTS’ MOTION TO DISMISS
                                    CASE NO. 2:19-cv-00986-FMO-SK
            Case 2:19-cv-00986-FMO-SK Document 71 Filed 04/14/20 Page 2 of 3 Page ID #:2164


            1          Defendants’ Motion to Dismiss (ECF No. 64) is unopposed and therefore should
            2    be granted with prejudice. Plaintiff’s opposition to the Motion to Dismiss was due
            3    April 13, 2020, ECF No. 58, but Plaintiff filed no opposition brief. Plaintiff’s ex parte
            4    application to stay this case, filed on April 8, did not relieve Plaintiff of his obligation
            5    to respond to the pending Motion to Dismiss. ECF Nos. 68-69. Plaintiff’s failure to
            6    oppose the Motion to Dismiss requires dismissal of his complaint with prejudice for
            7    the reasons stated in Defendants’ opening brief. ECF No. 64-1.
            8          It is well-established that dismissal is appropriate where a plaintiff fails to
            9    oppose a motion to dismiss. Ghazali v. Moran, 46 F.3d 52 (9th Cir. 1995) (per
          10     curiam). The Local Rules expressly permit dismissal under these circumstances. Civ.
          11     L.R. 7-12 (“The failure to file any required document, or the failure to file it within the
          12     deadline, may be deemed consent to the granting or denial of the motion”). Pursuant
          13     to these authorities, this Court has dismissed claims where a plaintiff did not file an
          14     opposition to a motion to dismiss. See, e.g., Garcia v. Wells Fargo Home Mortg.,
          15     LLC, 2018 WL 6430541 (C.D. Cal. June 25, 2018) (Olguin, J.).
          16           Defendants’ unopposed Motion to Dismiss should be granted on this basis. And
          17     for the reasons set forth in that motion, this case should be dismissed with prejudice.
          18     Specifically, in addition to moving to dismiss for failure to state a claim, Defendants
          19     moved to dismiss on forum non conveniens grounds and for lack of personal
          20     jurisdiction because this action does not belong in the United States. ECF No. 64-1 at
          21     5-14. As set forth in the unrebutted Declaration of Iris Stoeckl, Defendants did not
          22     consent to, and had no involvement in, the trading of Wirecard securities in the United
          23     States. ECF No. 64-9, ¶¶ 10-15. To the contrary, Wirecard listed its stock exclusively
          24     on exchanges in Germany, and made the disclosures challenged by Plaintiff pursuant
          25     to German law. Id. ¶¶ 7-9. There is no basis for this action or these Defendants to be
          26     before this Court. Plaintiff concedes as much by his silence. Because these unrebutted
          27     facts make clear that this case cannot proceed in the United States, Plaintiff cannot
          28     amend his complaint to cure this fatal flaw.

Gibson, Dunn &
Crutcher LLP        NOTICE OF FAILURE TO OPPOSE DEFENDANTS’ MOTION TO DISMISS
                                    CASE NO. 2:19-cv-00986-FMO-SK
            Case 2:19-cv-00986-FMO-SK Document 71 Filed 04/14/20 Page 3 of 3 Page ID #:2165


            1            Accordingly, this case should be dismissed with prejudice, and judgment should
            2    be entered in favor of Defendants. See Heller v. ALM Bank A/S, Case No. 2:15-cv-
            3    01635-ODW-PJW, ECF No. 23 (C.D. Cal. Sept. 28, 2015) (granting unopposed
            4    motion to dismiss without leave to amend on forum non conveniens grounds);1
            5    Precision Transducer Systems v. STFO Trading LLC, 2009 WL 10700319, at *4-*5
            6    (C.D. Cal. Oct. 15, 2009) (dismissing initial complaint with prejudice for lack of
            7    personal jurisdiction where allegations were rebutted by defendants’ declarations); see
            8    also Am. W. Airlines, Inc. v. GPA Grp., 877 F.2d 793, 801 (9th Cir. 1989) (affirming
            9    dismissal for lack of personal jurisdiction where district court held discovery and
          10     amendment would be futile because allegations were contradicted by sworn
          11     affidavits).
          12
          13
                 Dated: April 14, 2020
          14
          15                                            GIBSON, DUNN & CRUTCHER LLP
          16
          17                                            By: /s/ Brian M. Lutz
          18                                                 Brian M. Lutz
                                                             Michael J. Kahn
          19                                                 555 Mission Street, Suite 3000
                                                             San Francisco, CA 94105-0921
          20                                                 Telephone: 415.393.8200
                                                             Facsimile: 415.393.8306
          21                                                 blutz@gibsondunn.com
                                                             mjkahn@gibsondunn.com
          22
          23                                                 Attorneys for Defendants
          24
          25
          26
          27
          28      1
                      A copy of this order is attached as Exhibit A to the accompanying Declaration of
                      Brian Lutz.
Gibson, Dunn &
                                                              2
Crutcher LLP          NOTICE OF FAILURE TO OPPOSE DEFENDANTS’ MOTION TO DISMISS
                                             CASE NO. 2:19-cv-00986-FMO-SK
